Citation Nr: 0031503	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  00-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the benefits of the veteran's National Service 
Life Insurance policy.  


REPRESENTATION

Appellant represented by:	Herbert Williams, attorney-at-
law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which found the 
appellant was not entitled to the full proceeds of the 
veteran's National Service Life Insurance policy; rather, she 
was found to be among the beneficiaries of the veteran's 
insurance policy, but not the sole beneficiary.  The 
appellant filed a timely notice of disagreement, initiating 
this appeal. 

This appeal was initially presented to the Board in February 
2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

Prior to his death, the veteran named the appellant as the 
sole principal beneficiary of his National Service Life 
Insurance policy.  No contingent beneficiaries were named.  


CONCLUSION OF LAW

The appellant is the sole beneficiary of the veteran's 
National Service Life Insurance policy.  38 U.S.C.A. § 1917 
(West 1991);  38 C.F.R. § 8.22 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died in July 1998.  At the time of his death, he 
had in effect a National Service Life Insurance policy.  
According to a designation of beneficiary form dated in June 
1996 and received by the VA in December 1996, the veteran 
listed the appellant, his daughter, as the sole beneficiary 
of this policy.  No contingent beneficiary was noted.  Also 
of record is an October 1979 designation of beneficiary form 
which named four individuals as equal beneficiaries: the 
appellant, E.R.L. (also known as E.R.F.), A.V.F. (also known 
as A.V.G.), and M.E.M.  These individuals were all identified 
as the veteran's daughters.  

In August 1998, E.R.F. wrote a letter to the VA objecting to 
the payment of the veteran's insurance policy proceeds to the 
appellant.  She stated that the veteran's will awarded his 
estate, including the insurance proceeds, to all three of his 
surviving daughters.  That same month, the IC sent E.R.F. a 
letter denying her claim for any part of the insurance policy 
proceeds, based on the December 1996 designation of 
beneficiary form.  

A.V.G., one of the veteran's daughters, filed an August 1998 
written statement concerning her father's insurance policy.  
She stated that in 1996, the veteran told her that he was 
leaving the proceeds of his VA life insurance to the 
appellant, because she was having financial difficulties and 
also because the appellant could be trusted to help him out 
in his old age.   

Also in August 1998, the appellant filed a claim for the 
veteran's insurance policy proceeds.  

E.R.F. subsequently sent a September 1998 written statement 
to the IC alleging that the December 1996 beneficiary 
designation form was a forgery, and therefore invalid.  

Additional documents containing the veteran's signature were 
submitted to the VA.  These documents included a July 1997 
application for private life insurance in which the veteran 
named the appellant as his sole beneficiary, and a May 1984 
private life insurance application in which the appellant was 
again named as the veteran's sole beneficiary.  

Because of the forgery allegations, forensic analysis was 
requested regarding the December 1996 designation of 
beneficiary.  In a March 1999 report, the VA's Office of 
Inspector General concluded that, in the opinion of the 
examiner, the signature on the December 1996 beneficiary 
designation form was not that of the veteran.  

Based on the evidence of record, the IC issued an April 1999 
administrative decision which found invalid the December 1996 
designation of beneficiary form; thus, the veteran's 
insurance policy proceeds would be distributed based on the 
October 1979 designation of beneficiaries, the next such 
document of record.  There remained a question as to whether 
M.E.M., one of the veteran's four daughters, was still alive.  
The appellant responded with a July 1999 notice of 
disagreement.  

A.C.C., the appellant's daughter and the veteran's 
granddaughter, was listed as the sole witness to the signing 
of the December 1996 beneficiary designation form.  She was 
sent a May 1999 VA letter asking for information regarding 
the signing of that form.  In response, she stated that the 
form was already signed at the time she was asked by the 
veteran to serve as a witness.  The form had been completed 
by the appellant.  According to the witness's statement, no 
one else was in the veteran's home at the time he personally 
asked her to sign the form as a witness.  He also stated to 
her that it was his intention to give the entire amount of 
the insurance proceeds to the appellant.  He was acting of 
his own free will, and did not appear to have any mental 
defect or impairment at that time, according to the witness.  

A second written statement from A.V.G. was received by the IC 
in November 1999.  She stated that in or about December 1996, 
she spoke with the veteran regarding his VA insurance policy.  
He again stated that it was his intention to award the entire 
amount of the policy proceeds to the appellant, and he had 
recently completed and mailed a VA form for that purpose.  

In November 1999, the appellant submitted additional evidence 
in support of her claim.  This evidence included a February 
1996 application by the veteran for private life insurance.  
The appellant was named the sole principal beneficiary of the 
insurance policy.  Also submitted was the written statement 
of F.H., identified as a friend of the veteran since 1981.  
F.H. stated that the veteran had expressed an intention to 
name the appellant as his sole beneficiary of his VA 
insurance policy, and had requested a form from the VA to 
effectuate that intent.  F.H. was visiting the veteran on the 
day the VA designation of beneficiary form arrived, and he 
was "very excited" to have received the form to make this 
change in his insurance policy.  

Another written statement from A.V.G. was received by the IC 
in November 1999.  A.V.G. again stated that her father had 
explicitly expressed to her his intention to name the 
appellant as the sole beneficiary of his VA insurance policy.  
Additionally, he had told her that such an action had already 
been accomplished by him.  According to A.V.G.'s statement, 
the appellant had assisted the veteran on several occasions 
when he needed help, and he wished to reward her for such 
assistance.  The veteran and E.R.F. had been estranged for 
several years.  

A written statement from C.A.J. was received at the VA in 
December 1999.  C.A.J. identified herself as the niece of the 
appellant and the granddaughter of the veteran.  She stated 
that she lived with the veteran for a time beginning in 
August 1993, and she observed a very close relationship 
between the veteran and the appellant.  The appellant visited 
the veteran on many occasions, and assisted him in his 
personal affairs.  C.A.J. did not specifically mention the 
veteran's VA insurance policy, but did indicate that he had 
named the appellant as trustee over his financial matters.  

In December 1999, the IC received an October 1998 written 
statement from R.W., a friend of the veteran who had known 
him for approximately 10 years prior to his death.  R.W. 
stated that he saw the veteran on a weekly basis from 1990 
until his death, and at no time did he exhibit a diminished 
mental capacity.  The veteran handled the money from the VFW 
fund-raising bingo games until he was forced to enter the 
hospital for health problems, and there was never a question 
as to the veteran's competency to perform these tasks.  
Several additional parties filed signed written statements 
attesting to the veteran's unimpaired mental capacity in the 
years prior to his death.  

A copy of the veteran's will was obtained.  Originally 
drafted in 1981, it named the veteran's four daughters as his 
only children, and specifically excluded M.E.M. as his legal 
heir.  His three remaining daughters were to receive equal 
shares of his estate.  His National Service Life Insurance 
policy was not specifically mentioned.  This will was amended 
in August 1993 to appoint the appellant as executor of the 
veteran's estate.  

The appellant was afforded a statement of the case in 
February 2000.  She filed a substantive appeal in March 2000, 
perfecting her appeal.  The appellant's claim was first 
presented to the Board in May 2000, at which time it was 
remanded for additional development.  It has now been 
returned to the Board.  


Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  An initial designation of beneficiary, but 
not a change of beneficiary or optional settlement selection, 
may be made by last will and testament.  38 U.S.C.A. § 1917 
(West 1991); 38 C.F.R. § 8.22 (1999).

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  

On the matter of intent, it has been held with respect to the 
regulations pertaining to a change of beneficiary that the 
courts may brush aside all legal technicalities in an effort 
to effectuate the manifest intent of the insured.  Curtis v. 
West, 11 Vet. App. 129, 133 (1998) [citing United States v. 
Pahmer, 238 F.2d 431 (2nd Cir. 1956) cert. denied, 352 U.S. 
1026].  Attempts by a veteran to change a beneficiary will be 
"liberally construed."  Young v. Derwinski, 2 Vet. App. 59, 
61 (1992).  However, evidence of this intent, along with an 
affirmative and overt act by the insured to effectuate that 
intent, must also be present.  Curtis, supra [citing Jones v. 
Brown, 6 Vet. App. 388, 390 (1994) and Young v. Derwinski, 2 
Vet. App. 59, 61 (1992)].  

A successful change of beneficiary can be made even in the 
absence of a completed change of beneficiary form or other 
writing making such a change, if the evidence demonstrates an 
intent to make a change, along with an overt act to 
effectuate the change.  The Court of Appeals for Veterans 
Claims has outlined the standards of proof that are required 
in cases in which a proper change of beneficiary form has not 
been completed.  As noted by the Court, where the insured's 
intent is proven by clear and convincing evidence, there must 
also be evidence that the insured took an overt action 
reasonably designed to effectuate the intent.  If, however, 
the insured's intent is shown not by clear and convincing 
evidence, but instead only by a preponderance of the 
evidence, the evidence must also prove that the insured did 
everything he or she reasonably believed was necessary to 
effectuate the change.  Fagan v. West, 13 Vet.App. 48 (1999).

In this case, there is some question as to the adequacy of 
the veteran's execution of  a proper change of beneficiary 
form.  It is alleged that the veteran did not submit a 
properly signed change of beneficiary form as required under 
38 C.F.R. § 8.22.  At the time of the veteran's death, the 
most recent designation of beneficiary form was one dated in 
June 1996 and received by the VA in December 1996.  However, 
E.R.F. has alleged that the signature on that form was not 
the veteran's and, based on a March 1999 report from the VA's 
Inspector General, the IC found that the signature on the 
1996 designation was not the veteran's.  

However, as will be explained below, there is clear and 
convincing evidence that the veteran intended to change the 
beneficiary in 1996, along with sufficient evidence to prove 
that the veteran took an overt action reasonably designed to 
effectuate his intent.  Accordingly, despite the absence of a 
properly executed change of beneficiary form, the veteran 
successfully changed his beneficiary in 1996, naming the 
appellant, S. D. C., as the sole beneficiary.

Among the veteran's heirs, only E.R.F. contends that the 
veteran did not intend to name the appellant as the sole 
beneficiary in 1996.  The basis offered to support this 
allegation is E.R.F.'s statement that she was told by her 
father, the veteran, that he wished for his entire estate, 
including his "life insurance" to be divided in equal 
amounts among three of his four daughters.  However, A.V.G., 
also the veteran's daughter, has stated that the veteran 
wished to leave the insurance proceeds to the appellant, in 
gratitude for appellant's assistance, and also because the 
appellant needed financial assistance.  This statement is 
supported by the May 1984, February 1996, and July 1997 
applications for private life insurance filed by the veteran.  
In all of these applications, the appellant was named as the 
sole principal beneficiary, suggesting an intent by the 
veteran to benefit the appellant, and her alone.  

The March 1999 forensic report by the VA's Office of 
Inspector General, in which the examiner concluded that the 
signature was not that of the veteran, obviously goes against 
the appellant's claim.  However, the sole listed witness to 
the signing of the 1996 designation, A.C.C., has stated that 
the form was already signed by the time she saw it, but the 
veteran himself asked her to sign the form as a witness.  
Additionally, he was alone at the time, and not under any 
apparent duress or mental impairment.  A.C.C., as the 
daughter of the appellant, is not a neutral party to this 
appeal, but her testimony has not otherwise been impeached by 
E.R.L. or any other party.  The veteran's friend, F.H., also 
filed a written statement confirming that the veteran had 
expressed an intention to name the appellant as the sole 
beneficiary of his National Service Life Insurance policy.  

Thus, the evidence taken as  a whole supports two findings.  
First, there is clear and convincing evidence to support a 
finding that the veteran intended to name the appellant as 
the sole beneficiary.  The evidence supporting this finding 
includes the statements of people who knew the veteran, along 
with documentation showing the veteran filed application 
forms for other insurance policies with the appellant as 
beneficiary.   Second, there is evidence sufficient to prove 
that the veteran took overt action reasonably designed to 
effectuate that intent.  The evidence supporting this finding 
consists of the witness' testimony that the veteran 
acknowledged the signature on the change of beneficiary form 
and the statements of A. V. G.  In stating that the veteran 
both intended to and did in fact complete the necessary 
paperwork to name the appellant as his sole beneficiary, 
A.V.G. offers compelling testimony.  Under the prior 
designation of beneficiary form, completed in 1979, 
A. V. G. would have received a share of the veteran's 
insurance proceeds.  However, under the 1996 form, which she 
asserts the veteran did complete, she would receive nothing.  
No party, including E.R.L., has directly contradicted 
A.V.G.'s testimony.  It is thus accepted as credible by the 
Board.  

In conclusion, the evidence establishes that the veteran 
successfully changed the beneficiary of his insurance policy 
in 1996, with the result that he named the appellant the sole 
beneficiary.


ORDER

As the appellant is the sole beneficiary of the veteran's 
National Service Life Insurance policy, her claim for the 
entire proceeds of the insurance policy is granted.  




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



